NEELY, Justice
dissenting:
I have already noted my disagreement with this Court’s efforts to “clarify” its opinion in Mitchell v. State Workmen’s *243Compensation Commissioner, 163 W.Va. 107, 266 S.E.2d 1 (1979) in my dissent to Butcher v. State Workers’ Compensation Commissioner, 173 W.Va. 306, 315 S.E.2d 563 (1984). Since the majority in today’s case continues jauntily down that same primrose path, I can to a large extent content myself by referring to that dissent. There are, however, two points that I would like to underscore.
It is a somewhat seductive notion that if some due process is a good thing, more due process is a wonder to behold. However, it would be useful to remember that any process, due or not, carries with it additional expense. Because the fundamental principle underlying the entire workers’ compensation scheme is that more money will actually reach the hands of injured workers if procedures are simplified, I am afraid I do not share the majority’s enthusiasm for grafting layer upon layer of procedural requirements onto what was meant to be a simple process.
Secondly, I would point out once again that to the extent additional notice requirements are imposed, it is necessary that they be mutual. If employers must notify claimants of their intention to seek modifications, claimants must also notify employers of their intention to seek extension of temporary benefits. When one is dealing with a mammoth bureaucracy, there is no such thing as a minor adjustment.
My disagreement with the majority is less one of principle than it is one of emphasis. Procedural requirements can be both necessary and important, but when those safeguards cease to protect a claimant’s right to benefits and begin to siphon off a significant portion of the funds from which benefits are to be awarded, we have gone too far. I dissent.